Title: To John Adams from the Marquis de Lafayette, 5 January 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


     
      My dear Sir
      Paris january the 5th 1787
     
     I Expected to write to You By cll franks, But as His departure Has Been daily differed, I will not delay Any longer My Hearty Wishes of an Happy New year to You, mr̃s Adams, mr̃s Smith, Your Sons, the Adoptive one I will write to By in Bye— May this New Year Afford You, and Your Worthy family and friends Every kind of Public and Personal Satisfaction! Had I Been less Acquainted With the forms of a Republican Government, and the temper of the Good Citizens of America, I would Have Been Greatly Alarmed at the late Accounts of disturbances in Some States, Which, However, in Spite of My Reasonings, Gave me Some Momentary Uneasiness— A letter from You to mr̃ jefferson did us Great deal of Good— I Hope the fœderal Councils will take No Measures that May Alarm the people Against fœderal ideas—and from the Wisdom, the Great Sense, and the patriotism of the people, I flatter myself, the More so when I Remember old times, that Good will Come from a temporary Evil, and that the very things in Which the Ennemies of America Now Have the Impudence to glory and Confide, will turn out to the Greater fame, and Advantage of the United States
     the [Empeor] of Morocco is a lovely Boy— I wish the Algerines Could do the Same— I Confess my old ideas do Still Smile to My fancy— Could we not Agree in a third proposal which Has Been Spoken of to You By an other Opportunity?
     I dare Say You Have Been pleased to Hear of the Meeting of an Assembly at Versaïlles to debate Several Matters of the Utmost Importance to this kingdom— it is not what we Call the Etats Generaux, But an Assembly of Notables Appointed By the king, Who does not take in Any Man Holding a place at Court— it Consists of 140 Members, and perhaps a few More— A Number of Arch Bishops and Bishops for the Clergy—Six and thirty Members for the Noblesse, among whom are two Acquaintances and a friend of Yours, Count d’estaing,

the duke de la Rochefoucaud and Your Humble Servant— it is Not ascertained if the princes of the Blood will Be at our Head, or in the king’s Suite— there will Be the first president and procureur General from Every parliament, three more from the parliament of paris, and Some Conseïllers d’etat, and Intendants— thirty towns will Send their Mayors— it is on the 29th that the Assembly Meet, for one Month at least, and probably for a longer time— our letters say that the king Wants to Communicate to us His views for the Soulagement des peuples, Arrangement des finances, et Reformation de plusieurs Abuse this is Certainly a Noble, patriotic Measure Which does great Honour to the king and May do much Good to this Country.
     Pray, what is Become of doctor Gordon? I know He is in England, But Have Not Heard from Him— I wish to know when His History Comes out, and to Enlist myself Among the Subscribers
     Adieu, My dear Sir, Most Affectionately and Respectfully / Yours
     
      Lafayette
     
    